Title: To James Madison from James Prince, 5 November 1811 (Abstract)
From: Prince, James
To: Madison, James


5 November 1811, Boston. Requests reappointment, as the commission he received from the former president will expire on 18 Nov. Believes he may appeal to the Treasury Department for the “correctness and promptitude” with which he has accounted for public moneys occasionally entrusted to him, and to the courts and to the members of Congress from Massachusetts for their opinions that he has conducted his business with “firmness, impartiality and humanity.” If continued in office he pledges to discharge his duty constantly and in conformity with his oath of office and his respect for the “honorable source from whence this office is derived.”
